Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

Civil Action No.


LAURA MORALES,

                    Plaintiff,
             v.

HCA-HEALTHONE LLC d/b/a SWEDISH MEDICAL CENTER,


                      Defendant.


                                 COMPLAINT AND JURY DEMAND


        Plaintiff, Laura Morales, by and through her attorneys, HKM Employment Attorneys, LLP,

for her Complaint and Jury Demand against HCA-HealthONE LLC d/b/a Swedish Medical Center

(“HCA” or “Defendant”) states and alleges as follows:

                                   PRELIMINARY STATEMENT

        1.        This is an employment discrimination case arising from Defendant’s failure to

accommodate, discrimination toward, and wrongful termination of Plaintiff because Plaintiff is an

otherwise qualified individual with a disability, within the meaning of the Americans with

Disabilities Act (“ADA”), and because Plaintiff requested reasonable accommodations.

        2.        More specifically, Plaintiff was working as Defendant’s Marketing and Public

Relations Manager when she began experiencing severe back pain and ambulation issues due to

her disability (i.e., spine condition, including degenerative disc disease, spinal stenosis, and related

symptoms, including, but not limited to, leg weakness, numbness, and temporary paralysis).


                                                   1
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 2 of 12




Around the end of November 2016, Plaintiff requested and was approved the accommodation of

leave to undergo and recover from spinal fusion surgery that took place on December 8, 2016.

       3.      Throughout December 2016 and January 2017, Plaintiff communicated back and

forth with the Company regarding her recovery and her expected return to work date. On or about

January 16, 2017, Plaintiff informed Defendant that she would have certain temporary restrictions

when she returned to work, including working part-time hours for two weeks, beginning January

19, 2017, before returning to a full-time schedule on February 6, 2017. Plaintiff additionally had

temporary twisting and bending restrictions for a definite duration, as well as a temporary

restriction from lifting more than thirty pounds for a definite duration.

       4.      On Plaintiff’s first day back at work on January 19, 2017, Plaintiff met with Tonzia

Buor, Defendant’s Human Resources Business Partner. Ms. Buor told Plaintiff that Plaintiff’s

supervisor was “unable to accommodate” Plaintiff’s temporary restrictions. Ms. Buor insisted

Plaintiff could not return to work until she no longer had any restrictions associated with her

disability. Plaintiff was then escorted out of the building, effectively placed on an involuntary

leave without pay, and told that the Company would be in touch.

       5.      During her involuntary leave, Plaintiff repeatedly tried to get in touch with

Defendant’s Human Resources regarding her return to work and requests for reasonable

accommodations. Defendant repeatedly ignored Plaintiff. Even when Plaintiff’s part-time hours

restriction was lifted on February 6, 2017, Plaintiff did not receive any response from Defendant

regarding her attempts to return to work and requests for reasonable accommodations.

       6.      Finally, on March 11, 2017, Plaintiff received a letter from Defendant via Certified

Mail stating that Plaintiff’s position had been filled on February 20, 2017 and that her employment


                                                  2
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 3 of 12




was therefore terminated. The letter was notably backdated to February 27, 2017, a date right

before Plaintiff’s one-year anniversary and potential eligibility for protected job leave entitlements

under the Family and Medical Leave Act (“FMLA”).

       7.        Based on the foregoing, and as detailed herein, Defendant violated the ADA by

failing to provide Plaintiff, a qualified individual with a disability, with reasonable

accommodations and terminating her employment because of her disability and/or in retaliation

for requesting reasonable accommodations related to her disability.

                                              PARTIES

       8.        Plaintiff is, and at all times relevant to this Complaint was, a resident of Colorado.

       9.        Defendant HCA-HealthONE LLC d/b/a Swedish Medical Center (“HCA” or

“Defendant”) is a Colorado corporation with a principal office address of 4900 S. Monaco Street,

Suite 380, Denver, Colorado 80237.

       10.       At all relevant times, Defendant was Plaintiff’ “employer” within the meaning of

the Americans with Disabilities Act.

       11.       Defendant is an employer within the meaning of 42 U.S.C. § 12111(5)(A), in that

Defendant has 15 or more employees each working day in each of 20 or more calendar weeks in

the current or preceding calendar year.

                                  JURISDICTION AND VENUE

       12.       Plaintiff incorporates by reference the above paragraphs as though set forth fully

and separately herein.

       13.       This Court has original jurisdiction over Plaintiff’s federal claims pursuant to 28

U.S.C. § 1331.


                                                   3
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 4 of 12




       14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

employment practices and other conduct alleged to be unlawful occurred in this District.

               ADMINISTRATIVE REMEDIES HAVE BEEN EXHAUSTED

       15.     Plaintiff incorporates by reference the above paragraphs as though set forth fully

and separately herein.

       16.     Plaintiff filed her Charge of Discrimination, Number 541-2018-00738 with the

Equal Employment Opportunity Commission for disability discrimination and retaliation on or

about December 26, 2017. Based on the evidence obtained during the investigation of the Charge,

the EEOC determined there is reasonable cause to believe Defendant violated the ADA by denying

Plaintiff a reasonable accommodation for a disability and subsequently discharging Plaintiff

because of an actual and/or perceived disability and in retaliation for participating in the protected

activity of requesting a reasonable accommodation.

       17.     Plaintiff was issued a Notice of Right to Sue with Respect to Charge Number 541-

2018-000738 on February 17, 2021, and Plaintiff filed the present action within ninety (90) days

of receipt of same.

       18.     Plaintiff has met all administrative prerequisites prior to filing this action.

                                  FACTUAL ALLEGATIONS

       19.     Plaintiff incorporates by reference the above paragraphs as though set forth fully

and separately herein.

       20.     Plaintiff worked for Defendant as Manager of Marketing and Public Relations from

February 29, 2016 to her unlawful termination on or after February 20, 2017.

       21.     When Plaintiff was first hired to work for Defendant, Plaintiff was informed that


                                                  4
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 5 of 12




she would take over for her Manager, Nicole Williams, Defendant’s Associate Vice President of

Marketing and Public Relations, who planned to leave her position with Defendant within 12 to

18 months of Plaintiff’s start date.

       22.     In September 2016, and prior thereto, Plaintiff began experiencing severe pain

related to her actual and/or perceived disability (i.e., Plaintiff’s spine condition, including,

degenerative disc disease, spinal stenosis, and related symptoms including, but not limited to, leg

weakness, numbness, and temporary paralysis from the waist down). When in its active state,

Plaintiff’s spine condition substantially limited Plaintiff’s ability to walk as compared to most

people in the general population.

       23.     In September 2016, Plaintiff informed Ms. Williams of her spine condition when

Plaintiff requested and used the accommodation of working remotely to undergo a spinal nerve

ablation procedure. Ms. Williams became upset and reprimanded Plaintiff for working remotely

to fulfill her responsibilities, as opposed to calling out sick from work entirely to undergo the nerve

ablation procedure.

       24.     At or around the end of November 2016, Plaintiff requested and was approved for

medical leave related to her actual and/or perceived disability. Plaintiff informed Defendant that

her medical providers expected her recovery would take approximately two months.

       25.     On or about December 8, 2016, Plaintiff underwent spinal fusion surgery.

       26.     In December 2016 and January 2017, Plaintiff kept in contact with Defendant

regarding her recovery and her expected return to work date. Regardless, Defendant incorrectly

indicated Plaintiff’s return to work date would be January 11, 2017; although Plaintiff had

informed Defendant that her doctor would be releasing her to return to work on January 19, 2017.


                                                  5
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 6 of 12




After multiple communications with the Company’s representatives, Plaintiff was eventually

informed that she could return to work on January 19, 2017.

       27.     Three days prior to her return to work, if not earlier, Plaintiff also informed

Defendant that she would have certain temporary restrictions for definite durations. For example,

Plaintiff was restricted from bending, twisting and lifting more than 30 pounds for six months from

the date of her surgery.

       28.     Plaintiff’s activity restrictions did not prevent Plaintiff from performing her

essential job functions as Defendant’s Manager of Marketing and Public Relations. During the

nine months Plaintiff had worked for Defendant in that same role prior to her medical leave,

Plaintiff had performed physical activity that would have implicated her restrictions on only one

occasion when she was setting up for an event. Even then, Plaintiff had more than enough help to

set up the event and only performed physical activity herself to expedite the set-up.

       29.     Upon information and belief, Defendant’s job description for the position Plaintiff

held at the time of her termination did not include any physical requirements regarding an

individual’s ability to lift, bend or twist in order to perform the position’s essential job functions.

       30.     It would not have caused Defendant any undue hardship to accommodate Plaintiff’s

activity restrictions for six months following the date of her surgery.

       31.     Three days prior to her return to work, if not earlier, Plaintiff also informed

Defendant that she would temporarily be restricted from working full-time hours for a mere two

weeks. Specifically, from January 19, 2017 to February 6, 2017, Plaintiff was restricted to working

a modified schedule of five hours per day, three days per week.

       32.     It would not have caused Defendant any undue hardship to accommodate Plaintiff’s


                                                   6
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 7 of 12




two-week restriction of working a modified schedule prior to her returning to working fulltime.

       33.     When Plaintiff returned to work on January 19, 2017, she was able to perform all

the essential job functions of her position with only extremely modest, temporary accommodations

of definite durations.

       34.     On Plaintiff’s first day back at work on January 19, 2017, Plaintiff met with Tonzia

Buor, Defendant’s Human Resources Business Partner. Ms. Buor told Plaintiff that Plaintiff’s

supervisor, Ms. Williams, was inexplicably “unable to accommodate” Plaintiff’s temporary

restrictions. Ms. Buor insisted Plaintiff could not return to work until she no longer had any

restrictions associated with her disability. Plaintiff was shocked and reminded Ms. Buor that it

would be months before she was expected to be completely relieved of all activity restrictions

associated with her disability. Plaintiff asked Ms. Buor if that meant she was being fired. Ms.

Buor replied, “No, when that happens, I’ll be very clear.” Plaintiff was then escorted out of the

building by Ms. Buor and effectively placed on involuntary leave without pay. Ms. Buor told

Plaintiff that the Company would be in touch.

       35.     In the following weeks – from on or about January 20, 2017 to March 11, 2017,

Plaintiff repeatedly attempted to contact Defendant to further discuss her requested

accommodations and to engage in the requisite good faith interactive process to allow Plaintiff to

return to work. Defendant repeatedly ignored Plaintiff’s efforts to engage in the interactive process

and return to work.

       36.     For example, Plaintiff contacted Defendant for purposes of engaging in the

interactive process and returning to work repeatedly, including, without limitation, on January 23,

January 30, February 7, February 14, and March 13, 2017. Defendant did not return Plaintiff’s


                                                 7
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 8 of 12




phone calls and did not respond via email concerning her requests to return to work.

       37.     Finally, on March 11, 2017, Plaintiff received a letter from Defendant via Certified

Mail stating that Plaintiff’s position had been filled on February 20, 2017 and that her employment

was therefore terminated. The letter was notably backdated to February 27, 2017, a date right

before Plaintiff’s one-year anniversary and potential eligibility for protected job leave entitlements

under the Family and Medical Leave Act (“FMLA”).

                               FIRST CLAIM FOR RELIEF
   (Actual and/or Perceived Disability Discrimination and Failure to Accommodate in
 Violation of Section 102(a) and (b)(5)(A) of the Americans with Disabilities Act (“ADA”),
            as amended, 42 U.S.C. § 12112(a) and (b)(5)(A) Against Defendant)

       38.     Plaintiff incorporates by reference the above paragraphs as though set forth fully

and separately herein.

       39.     At the time Defendant effectively placed Plaintiff on an involuntary, unpaid leave

and at the respective times of Plaintiff’s replacement and termination, Plaintiff was an individual

with a disability under the ADA in that Plaintiff had a physical impairment that substantially

limited one or more of her major life activities as compared to most people in the general

population, including, without limitation, Plaintiff’s ability to lift and bend.

       40.     At the time Defendant effectively placed Plaintiff on involuntary, unpaid leave and

at the respective times of Plaintiff’s replacement and termination, Defendant regarded Plaintiff as

disabled within the meaning of the ADA.

       41.     At the time Defendant effectively placed Plaintiff on involuntary leave by refusing

to allow her to return to work, Plaintiff was a qualified individual with a disability and able to

perform her essential job functions with only modest, temporary accommodations.

       42.     At the time Defendant terminated Plaintiff, Plaintiff was a qualified individual with

                                                   8
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 9 of 12




a disability and able to perform her essential job functions with or without accommodation.

       43.     Plaintiff’s request for a modified work schedule for only two weeks was reasonable,

in that it would not have caused Defendant an undue hardship.

       44.     Defendant denied Plaintiff the accommodation of allowing her to work a modified

schedule for only two weeks.

       45.     Defendant further denied Plaintiff the reasonable accommodation of allowing

Plaintiff accommodations related to her temporary activity restrictions; restrictions that in no way

prevented Plaintiff from performing the essential functions of her position.

       46.     Plaintiff’s request that she be allowed to work as Defendant’s Manager of

Marketing and Public Relations without bending, twisting, or lifting greater than 30 pounds for six

months from the date of Plaintiff’s December 8, 2016 surgery was reasonable, in that it would not

have caused Defendant an undue hardship.

       47.     Defendant likewise failed to engage in the requisite good faith interactive process

regarding Plaintiff’s requested accommodations under the ADA.

       48.     Defendant    did   not   suggest       any   position   modifications   or   alternative

accommodations that would have allowed Plaintiff to continue working with her modest,

temporary restrictions. Instead, Defendant placed Plaintiff on an unpaid leave without pay,

ignored its obligations in the interactive process, replaced Plaintiff approximately one month after

she would have been able to return to work, and terminated Plaintiff approximately seven weeks

after Plaintiff would have been able to return to work. Defendant likewise did not offer Plaintiff

any position vacancies prior to placing Plaintiff on an indefinite unpaid leave, replacing Plaintiff,

and terminating her employment.


                                                  9
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 10 of 12




        49.     Defendant further discriminated against Plaintiff by terminating her employment

 because of Plaintiff’s actual and/or perceived disability, in violation of the ADA.

        50.     The effect of Defendant’s above-described discriminatory practices has been to

 deprive Plaintiff of equal employment opportunities and otherwise adversely affect her status as

 an employee because of Plaintiff’s disabilities, and/or because of Defendant’s denial of Plaintiff’s

 requests for reasonable accommodations based on her disabilities.

        51.     Defendant’s above-described conduct was intentional.

        52.     Defendant’s above-described conduct was done with malice or reckless

 indifference to Plaintiff’s federally-protected rights.

        53.     As a direct and proximate result of Defendant’s above-described actions, Plaintiff

 has suffered damages, including lost wages and benefits, emotional pain and suffering,

 embarrassment, and inconvenience; and she is entitled to such general and special damages,

 economic damages, punitive damages, and attorneys’ fees and costs as permitted by law.

                                  SECOND CLAIM FOR RELIEF
            (Retaliation in Violation of the ADA, as amended, 42 U.S.C. § 12203(a) Against
                                               Defendant)

        54.     Plaintiff incorporates by reference the above paragraphs as though set forth

 separately herein.

        55.     Plaintiff made numerous requests for reasonable accommodations related to her

 disability. In doing so, Plaintiff was engaging in activity protected under the ADA.

        56.     Defendant retaliated against Plaintiff at the time she engaged in the above-described

 protected activity, and afterward, by subjecting Plaintiff to the following materially adverse

 employment actions: placing Plaintiff on an involuntary unpaid leave and refusing to allow her to


                                                   10
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 11 of 12




 return to work, and replacing Plaintiff and terminating her employment. These consequences are

 of the type that would tend to discourage similarly situated employees from requesting

 accommodation.

        57.     A causal connection exists between Plaintiff’s protected activities and Defendant’s

 materially adverse actions, i.e. Defendant discharged Plaintiff because she requested and/or used

 accommodations.

        58.     Defendant’s above-described conduct was intentional.

        59.     Defendant’s above-described conduct was done with malice or with reckless

 indifference to Plaintiff’s federally-protected rights.

        60.     As a direct and proximate result of Defendant’s above-described actions, Plaintiff

 has suffered damages, including lost wages and benefits, emotional pain and suffering,

 embarrassment, and inconvenience; and she is entitled to such general and special damages,

 economic damages, punitive damages, and attorneys’ fees and costs as permitted by law.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in her favor

 against Defendant and order the following relief as allowed by law:

        A.      Compensatory damages, including but not limited to those for past and future

 pecuniary and non-pecuniary losses, garden-variety emotional distress, pain, inconvenience,

 mental anguish, and loss of enjoyment of life;

        B.      Attorneys’ fees and costs of this action;

        C.      Pre-judgment and post-judgment interest at the highest lawful rate; and

        D.      Such further relief as the Court deems just and proper.


                                                   11
Case 1:21-cv-01360-NYW Document 1 Filed 05/18/21 USDC Colorado Page 12 of 12




                                    JURY TRIAL DEMAND

      Plaintiff requests a trial by jury on all issues so triable.



      Respectfully submitted this 18th day of May, 2021.



                                         HKM EMPLOYMENT ATTORNEYS LLP


                                         By: /s/ Shelby Woods
                                             Claire E. Hunter
                                             Shelby Woods
                                             HKM Employment Attorneys LLP
                                             730 17th Street, Suite 750
                                             Denver, Colorado 80202
                                             chunter@hkm.com
                                             swoods@hkm.com
                                             Attorneys for Plaintiff Laura Morales




                                                  12
